Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/4/21 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The instant invention is deemed an unobvious improvement over the prior art found in KIM, WIPO Publication WO2020185925. Kim discloses a master cylinder(100) for a brake system comprising a cylinder block(112) having a first master chamber(102) pressurized by a first master piston (130)  and a second master chamber (103) pressurized by a second master piston (120), the first master piston (130) moving relative to an operation of a brake pedal(20) ; a first hydraulic port (108/11) formed in the cylinder block to provide a pressing medium of a reservoir to the first master chamber (102) ; and a pedal simulator (111) provided between the first master piston(130) and the second master piston(120) and having a rubber member that provides reaction force to the brake pedal. Kim fails to disclose “wherein the first master piston comprises: a first piston and a second piston coupled to be movable relative to each other and having a communication channel to allow the pressing medium to flow between the first hydraulic port and the first master chamber; a communication channel sealing member installed between the first piston and the second piston to block a portion of the communication channel according to a relative movement of the first piston and the second piston.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Korean Patent Publication 20150051365 also discloses a master cylinder featuring a pedal simulator between two pistons, said pedal simulator being a spring. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL S. COLLINS whose telephone number is (313)446-6535. The examiner can normally be reached M-TH 8:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on (571) 272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL S COLLINS/Examiner, Art Unit 3745    

/THOMAS E LAZO/Primary Examiner, Art Unit 3745